                   Case 1:19-cv-02517 Document 3 Filed 03/25/19 Page 1 of 10



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By:    SAMUEL L. RAYMOND
       Assistant United States Attorney
       One Saint Andrew’s Plaza
       New York, New York 10007
       Tel. (212) 637-6519

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x
                                                                           :
UNITED STATES OF AMERICA                                                   :
                                                                           :
                               -v.-                                        :
                                                                           :   VERIFIED CIVIL COMPLAINT
THE PAINTING FORMERLY ENTITLED A                                           :   FOR FORFEITURE
FAMILY PORTRAIT AND CURRENTLY                                              :
ENTITLED AN AMOROUS COUPLE OR                                              :
ALTERNATIVELY A LOVING GLANCE BY THE :                                         19 Civ. 2517
ARTIST PIERRE LOUIS GOUDREAUX,                                             :
                                                                           :
                                         Defendant in Rem.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


          Plaintiff United States of America, by its attorney Geoffrey S. Berman, United States

Attorney for the Southern District of New York, for its verified civil complaint, alleges, upon

information and belief, as follows:

                                        I.        NATURE OF THE ACTION

                    1.        This action is brought by the United States of America seeking the forfeiture

of all right, title and interest in the painting formerly entitled A Family Portrait and currently

entitled An Amorous Couple or alternatively A Loving Glance by the artist Pierre Louis Goudreaux

(the “Defendant Property”). The painting is currently in possession of an auction house located in

Manhattan, New York (the “New York Auction House”). A photograph of the Defendant

Property as posted for auction in 2013 is attached hereto as Exhibit A.
Case 1:19-cv-02517 Document 3 Filed 03/25/19 Page 2 of 10
Case 1:19-cv-02517 Document 3 Filed 03/25/19 Page 3 of 10
Case 1:19-cv-02517 Document 3 Filed 03/25/19 Page 4 of 10
Case 1:19-cv-02517 Document 3 Filed 03/25/19 Page 5 of 10
Case 1:19-cv-02517 Document 3 Filed 03/25/19 Page 6 of 10
Case 1:19-cv-02517 Document 3 Filed 03/25/19 Page 7 of 10
Case 1:19-cv-02517 Document 3 Filed 03/25/19 Page 8 of 10
Case 1:19-cv-02517 Document 3 Filed 03/25/19 Page 9 of 10
Case 1:19-cv-02517 Document 3 Filed 03/25/19 Page 10 of 10
